UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: February 28, 2014 ITEM 1. SCHEDULE OF INVESTMENTS California Tax-Free Income Fund As of 2-28-14 (Unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 96.8% (Cost $218,355,616) California 91.5% ABAG Finance Authority for Nonprofit Corps. Institute on Aging (D) 5.650 08/15/38 $1,000,000 1,062,630 ABAG Finance Authority for Nonprofit Corps. Sharp Healthcare 6.250 08/01/39 1,000,000 1,132,670 ABAG Finance Authority for Nonprofit Corps. Sharp HealthCare, Series A 5.000 08/01/43 2,000,000 2,074,500 Anaheim Certificates of Participation Convention Center (D) (P) (S) 11.725 07/16/23 2,000,000 2,018,480 Anaheim Public Financing Authority Public Improvement Project, Series C (D) (Z) Zero 09/01/18 3,000,000 2,811,120 Belmont Community Facilities Library Project, Series A (D) 5.750 08/01/24 1,000,000 1,196,290 California County Tobacco Securitization Agency Fresno County Funding Corp. 6.000 06/01/35 1,765,000 1,752,239 California County Tobacco Securitization Agency Kern County Corp., Series A 6.125 06/01/43 5,000,000 4,999,400 California County Tobacco Securitization Agency Public Improvements 5.250 06/01/21 3,585,000 3,572,954 California County Tobacco Securitization Agency Stanislaus Funding, Series A 5.500 06/01/33 600,000 593,274 California Educational Facilities Authority Prerefunded College and University Funding Program 5.000 02/01/26 1,130,000 1,279,397 California Educational Facilities Authority Unrefunded College and University Funding Program 5.000 02/01/26 3,395,000 3,402,197 California Educational Facilities Authority Woodbury University 5.000 01/01/25 1,800,000 1,802,826 California Educational Facilities Authority Woodbury University 5.000 01/01/30 2,000,000 1,963,400 California Health Facilities Financing Kaiser Permanente, Series A 5.250 04/01/39 2,500,000 2,538,424 California Health Facilities Financing Authority Catholic Healthcare West, Series G 5.250 07/01/23 1,000,000 1,012,440 California Health Facilities Financing Authority Providence Health and Services, Series C 6.500 10/01/33 1,000,000 1,162,800 California Health Facilities Financing Authority Scripps Health, Series A 5.000 11/15/36 1,000,000 1,053,030 California Infrastructure & Economic Development Bank California Independent System Operator, Series A 6.250 02/01/39 2,000,000 2,112,460 California Pollution Control Financing Authority Waste Management Inc., Series C, AMT (P) 5.125 11/01/23 2,000,000 2,097,960 California State Public Works Board Department of Corrections, Series A (D) 5.000 12/01/19 5,000,000 5,574,200 California State Public Works Board Trustees California State University, Series D 6.250 04/01/34 2,000,000 2,304,000 California State Public Works Board Various Capital Projects, Series A 5.000 04/01/37 1,000,000 1,045,980 California State University College and University Revenue, Series A 5.250 11/01/34 1,000,000 1,119,460 California Statewide Communities Development Authority American Baptist Homes West 6.250 10/01/39 2,000,000 2,107,580 California Statewide Communities Development Authority Insured-Redwoods Project (D) 5.375 11/15/44 1,500,000 1,570,380 1 California Tax-Free Income Fund As of 2-28-14 (Unaudited) Maturity Rate (%) date Par value Value California (continued) California Statewide Communities Development Authority Senior Living of Southern California 7.250 11/15/41 $1,700,000 $1,873,706 California Statewide Communities Development Authority Thomas Jefferson School of Law, Series A (S) 7.250 10/01/38 2,000,000 1,180,000 California Statewide Communities Development Authority University of California - Irvine 5.750 05/15/32 1,230,000 1,274,944 California Statewide Financing Authority Tobacco Settlement, Series A 6.000 05/01/37 2,500,000 2,456,775 California Statewide Financing Authority Tobacco Settlement, Series B 6.000 05/01/37 4,000,000 3,921,160 Center Unified School District, Series C (D)(Z) Zero 09/01/16 2,145,000 2,080,350 City of San Mateo 5.500 09/01/44 2,000,000 2,072,820 Cloverdale Community Development Agency 5.500 09/01/38 3,000,000 2,371,050 Contra Costa County Public Financing Authority, Series A (D) 5.000 06/01/28 1,230,000 1,234,428 Corona Community Facilities District No. 97-2 5.875 09/01/23 910,000 917,753 East Side Union High School District-Santa Clara County (D) 5.250 09/01/24 2,500,000 2,958,325 Folsom Public Financing Authority, Series B 5.125 09/01/26 1,000,000 1,034,920 Foothill-Eastern Transportation Corridor Agency, Series A 5.750 01/15/46 5,000,000 5,190,500 Fresno Sewer System Revenue, Series A-1 (D) 5.250 09/01/19 1,000,000 1,125,910 Golden State Tobacco Securitization Corp., Series A (D) 5.000 06/01/35 12,750,000 12,782,895 Inglewood Unified School District (D) 5.250 10/15/26 5,000,000 5,554,300 Kern County, Capital Improvements Project, Series A (D) 5.750 08/01/35 1,000,000 1,121,150 Laguna Salada Union School District, Series C (D)(Z) Zero 08/01/26 1,000,000 597,730 Lancaster School District School Improvements (D) (Z) Zero 04/01/19 1,730,000 1,609,765 Lancaster School District School Improvements (D) (Z) Zero 04/01/22 1,380,000 1,128,481 Long Beach Harbor Revenue, Series A, AMT (D) 6.000 05/15/18 2,660,000 3,200,219 Long Beach Special Tax Community Facilities District 6-Pike Project 6.250 10/01/26 2,480,000 2,481,686 Los Angeles Community College District 2008 Election, Series A 6.000 08/01/33 4,000,000 4,667,600 Los Angeles Community Facilities District No: 3 Cascades Business Park 6.400 09/01/22 605,000 612,417 M-S-R Energy Authority Natural Gas Revenue, Series B 6.500 11/01/39 2,500,000 3,153,600 Modesto Community Facilities District No: 4-1 5.100 09/01/26 3,000,000 3,062,430 Morgan Hill Redevelopment Agency Successor Agency 5.000 09/01/33 1,750,000 1,871,555 Oakland Unified School District/Alameda County 6.625 08/01/38 1,000,000 1,146,410 Orange County Improvement Bond Act 1915, Series B 5.750 09/02/33 1,365,000 1,370,979 Paramount Unified School District, Series B (D)(Z) Zero 09/01/25 4,735,000 2,943,607 Pasadena California Certificates Participation Refunding Old Pasadena Parking Facility Project 6.250 01/01/18 430,000 478,775 Ripon Redevelopment Agency Ripon Community Redevelopment Project (D) 4.750 11/01/36 1,530,000 1,431,101 Riverside County Transportation Commission, Series A 5.750 06/01/48 1,000,000 1,033,820 San Bernardino County Capital Facilities Project, Escrowed to Maturity, Series B 6.875 08/01/24 350,000 466,386 San Bernardino County Medical Center Financing Project, Series B (D) 5.500 08/01/17 4,855,000 5,046,044 San Bruno Park School District School Improvements, Series B (D) (Z) Zero 08/01/21 1,015,000 814,812 San Diego County Regional Airport Authority, Series A 5.000 07/01/44 1,000,000 1,040,080 2 California Tax-Free Income Fund As of 2-28-14 (Unaudited) Maturity Rate (%) date Par value Value California (continued) San Diego Public Facilities Financing Authority Lease Revenue 5.250 03/01/40 $1,000,000 $1,035,060 San Diego Redevelopment Agency City Heights, Series A 5.750 09/01/23 1,000,000 1,000,890 San Diego Redevelopment Agency City Heights, Series A 5.800 09/01/28 1,395,000 1,395,377 San Diego Redevelopment Agency Public Improvements, Series B (Z) Zero 09/01/17 1,600,000 1,394,640 San Diego Redevelopment Agency Public Improvements, Series B (Z) Zero 09/01/18 1,700,000 1,387,047 San Diego Unified School District, Election of 1998, Series A (D)(Z) Zero 07/01/21 2,500,000 2,034,750 San Francisco City & County Redevelopment Agency Department of General Services Lease, No. 6, Mission Bay South, Series A 5.150 08/01/35 1,250,000 1,255,263 San Francisco City & County Redevelopment Agency Mission Bay South Redevelopment, Series D 7.000 08/01/41 1,000,000 1,084,170 San Francisco City & County Redevelopment Financing Authority Mission Bay South Redevelopment, Series D 6.625 08/01/39 1,000,000 1,114,980 San Francisco City & County Redevelopment Financing Authority San Francisco Redevelopment Projects, Series B 6.625 08/01/39 700,000 772,989 San Joaquin County County Administration Building (D) 5.000 11/15/29 2,965,000 3,062,074 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/22 6,500,000 5,441,345 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.750 01/15/21 5,000,000 5,003,350 San Mateo County Joint Power Authority (D) 5.000 07/01/21 1,815,000 2,059,009 Santa Ana Financing Authority Police Administration & Holding Facility, Series A (D) 6.250 07/01/19 1,790,000 2,117,731 Santa Ana Financing Authority Police Administration & Holding Facility, Series A (D) 6.250 07/01/24 10,000,000 11,167,500 Santa Fe Springs Community Development Commission Construction Redevelopment Project, Series A (D) (Z) Zero 09/01/20 1,275,000 1,042,300 Santa Margarita Water District 5.625 09/01/43 775,000 801,218 South Orange County Public Financing Authority 5.000 08/15/33 1,000,000 1,049,970 South Orange County Public Financing Authority 5.000 08/15/34 450,000 471,065 Southern California Public Power Authority Natural Gas Revenue, Series A 5.250 11/01/26 2,000,000 2,196,380 State of California 5.000 09/01/41 1,500,000 1,579,545 State of California 5.000 10/01/41 2,000,000 2,107,000 State of California 5.000 04/01/43 5,000,000 5,291,750 State of California 5.000 11/01/43 2,000,000 2,122,760 State of California Public Improvements 5.125 04/01/23 2,000,000 2,008,800 State of California Recreation Facilities and School Improvements 6.500 04/01/33 5,000,000 6,108,350 State of California Water, Utility and Highway Improvements 5.250 03/01/30 2,000,000 2,269,240 Stockton Public Financing Authority 6.250 10/01/40 1,150,000 1,264,851 Successor Agency To The San Francisco City & County Redevelo 5.000 08/01/43 1,000,000 1,012,940 3 California Tax-Free Income Fund As of 2-28-14 (Unaudited) Maturity Rate (%) date Par value Value California (continued) Torrance Hospital Revenue Torrance Memorial Medical Center, Series A 5.500 06/01/31 $2,000,000 $2,003,060 Tuolumne Wind Project Authority Tuolumne County Project, Series A 5.625 01/01/29 1,000,000 1,144,090 Vallejo Sanitation & Flood Control District (D) 5.000 07/01/19 1,528,000 1,586,736 West Covina Redevelopment Agency Fashion Plaza 6.000 09/01/22 3,000,000 3,443,070 Puerto Rico 5.3% Commonwealth of Puerto Rico 6.500 07/01/15 6,000,000 5,730,000 Commonwealth of Puerto Rico, Series A 5.375 07/01/33 1,250,000 944,638 Puerto Rico Highway & Transportation Authority Fuel Sales Tax Revenue, Series A (D) 5.000 07/01/38 80,000 64,674 Puerto Rico Highway & Transportation Authority Prerefunded, Series Z (D) 6.250 07/01/14 940,000 959,543 Puerto Rico Highway & Transportation Authority Unrefunded, Series Z (D) 6.250 07/01/14 2,310,000 2,310,277 Puerto Rico Industrial Tourist Education Medical & Environment Authority Hospital de la Concepcion 6.500 11/15/20 500,000 502,695 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08/01/32 3,000,000 2,241,990 Par value Value Short-Term Investments 2.1% (Cost $5,163,000) Repurchase Agreement 2.1% Barclays Tri-Party Repurchase Agreement dated 2-28-14 at 0.040% to be repurchased at $4,930,016 on 3-3-14, collateralized by $5,021,100 U.S. Treasury Notes, 0.250% due 9-30-15 (valued at $5,028,662, including interest) $4,930,000 4,930,000 Repurchase Agreement with State Street Corp. dated 2-28-14 at 0.000% to be repurchased at $233,000 on 3-3-14, collateralized by $240,000 Federal Home Loan Discount Note, 0.010% due 3-26-14 (valued at $239,880, including interest) 233,000 233,000 Total investments (Cost $223,518,616)† 98.9% Other assets and liabilities, net 1.1% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. 4 California Tax-Free Income Fund As of 2-28-14 (Unaudited) (D) Bond is insured by one or more of these companies: Insurance Coverage As a % of total investments National Public Finance Guarantee Corp. 18.0% Assured Guaranty Municipal Corp. 7.2% Financial Guaranty Insurance Company 5.4% Ambac Financial Group, Inc. 4.1% California Mortgage Insurance 1.1% Assured Guaranty Corp. 0.5% Total 36.3% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 2-28-14, the aggregate cost of investment securities for federal income tax purposes was $221,727,408. Net unrealized appreciation aggregated $15,687,283, of which $17,723,047 related to appreciated investment securities and $2,035,764 related to depreciated investment securities. The fund had the following sector composition as a percentage of total net assets on 2-28-14: General Obligation 18.4% Revenue Bonds Other Revenue 19.5% Facilities 16.4% Tobacco 12.5% Transportation 10.1% Education 8.8% Health Care 7.5% Utilities 1.4% Water & Sewer 1.3% Pollution 0.9% Short-Term Investments & Other 3.2% Total 100.0% 5 California Tax-Free Income Fund As of 2-28-14 (Unaudited) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
